J-S52015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ADRIAN KHILLAWAN                           :
                                               :
                       Appellant               :   No. 2601 EDA 2019

         Appeal from the Judgment of Sentence Entered June 25, 2019
                 In the Court of Common Pleas of Pike County
            Criminal Division at No(s): CP-52-CR-0000007-2018,
                           CP-52-CR-0000376-2017


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                         FILED: MARCH 19, 2021

        Appellant, Adrian Khillawan, filed a single notice of appeal from his June

25, 2019 judgment of sentence involving two separate lower court docket

numbers. This Court issued a rule to show cause why the appeal should not

be quashed pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa.

2018), which adopted a prospective bright-line rule requiring separate notices

of appeal to be filed from a single order resolving issues arising on more than

one lower court docket. We are constrained to quash the appeal.

        The two matters underlying this appeal stem from two separate

incidents, one on June 22, 2017 and a second one on November 2, 2017. Both

incidents involved encounters between Appellant and his neighbors. Following

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S52015-20


the incident on June 22, Appellant was charged with, inter alia, two counts

each of terroristic threats, disorderly conduct and harassment at docket

number CR-376-2017. Following the second incident on November 2,

Appellant was charged with, inter alia, tampering with physical evidence and

false reports to law enforcement at docket number CR-007-2018.

      The two matters were tried together at a non-jury trial on May 21, 2019.

Appellant was found guilty of two counts each of terroristic threats, disorderly

conduct and harassment at docket number CR-376-2017. He was also found

guilty of tampering with physical evidence and false reports to law

enforcement at docket number CR-007-2018. On June 25, 2019, following a

hearing, the trial court sentenced Appellant to an aggregate term of 34-80

months’ imprisonment for the counts at both docket numbers. The June 25,

2019 order recording Appellant’s judgment of sentence listed both the CR-

376-2017 and the CR-007-2018 docket numbers in the caption.

      Appellant did not file a post-sentence motion. Appellant did, however,

file a timely, single notice of appeal on July 22, 2019. That notice of appeal

listed both docket number CR-376-2017 and docket number CR-007-2018 in

the caption. After filing the notice of appeal, Appellant’s counsel filed an

application to withdraw from representation and he was ultimately permitted

to withdraw. New counsel was appointed.

      Appointed counsel eventually filed a Pa.R.A.P. 1925(b) statement of

errors complained of on appeal. In response, the trial court issued a Pa.R.A.P.


                                     -2-
J-S52015-20


1925(a) opinion. In the opinion, the trial court thoroughly addressed each one

of the issues Appellant raised in his Pa.R.A.P. 1925(b) statement and

concluded that each issue lacked merit.

      This Court, meanwhile, issued a rule to show cause why the appeal

should not be quashed pursuant to Walker. In response, Appellant’s counsel

acknowledged that the single notice of appeal filed by previous counsel had

listed both lower court docket numbers in the caption. Counsel essentially

argued, however, that this Court should refuse to quash the appeal in the

interests of judicial economy and justice. This Court subsequently issued an

order discharging the rule-to-show-cause order and referring the matter to

this panel.

      Appellant briefly revisits the Walker issue in his appellate brief. He once

again argues that notwithstanding the fact that the notice of appeal was

defective under Walker, this Court should not quash his appeal in the

interests of judicial economy and justice. See Appellant’s Brief at 30. Given

the plain language of Walker, we cannot agree.

      In Walker, our Supreme Court held that Pa.R.A.P. 341(a) and its Official

Note require that a defendant file a separate notice of appeal for each docket

number when the defendant appeals a single order resolving issues arising on

more than one lower court docket. See Walker, 185 A.3d at 977. The Court

then held that, in future cases, “failure to do so will result in quashal of the

appeal.” Id.


                                      -3-
J-S52015-20


      Appellant admittedly failed to comply with Walker. Instead, he filed a

single notice of appeal that contained both docket number CR-376-2017 and

docket number CR-007-2018 in the caption. Walker made clear that when a

defendant fails to file separate notices of appeal in these circumstances, the

appeal must be quashed. See id. Walker does not, contrary to what Appellant

suggests, make any kind of exception to this mandate based on the general

interests of judicial economy and justice.

      This Court, however, has declined to quash a single notice of appeal

listing multiple docket numbers when there has been a breakdown in court

operations. To that end, we declined to quash the appeal in Commonwealth

v. Stansbury, 219 A.3d 157 (Pa. Super. 2019). We reasoned that although

the pro se appellant had filed a single notice of appeal listing two docket

numbers, quashal was not proper because the lower court had advised the

appellant that he could pursue appellate review by filing a single notice of

appeal. See id. at 159. Likewise, in Commonwealth v. Larkin, 235 A.3d

350, 354 (Pa. Super. 2020) (en banc), this Court did not quash the appellant’s

pro se notice of appeal despite its noncompliance with Walker when the

appellant had been advised by the lower court that he had 30 days to file “an

appeal.”

      Appellant does not argue that he or his attorney who filed the notice of

appeal on his behalf were similarly misled or misinformed about Appellant’s

appellate rights, and the record does not disclose any such breakdown in court


                                     -4-
J-S52015-20


operations. At sentencing, the trial court informed Appellant of his appellate

rights. Unlike in Stansbury or Larkin, the trial court did not indicate that only

a single notice of appeal had to be filed in Appellant’s case in order to preserve

his appellate rights. Rather, the trial court specifically advised Appellant that

he had the right “to appeal” to this Court. N.T. Sentencing Hearing, 6/25/19,

at 25.

         Appellant did so, but only filed a single notice of appeal listing both

docket numbers implicated in the judgment of sentence order Appellant

sought to appeal. Walker required him to file a separate notice of appeal at

each docket number, and under the clear dictates of Walker, Appellant’s

failure to do so compels us to quash his appeal. See Walker 185 A.3d at 977.

         Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/19/21




                                       -5-